DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed November 29, 2022 claims 1, 12, and 20 have been amended. Claims 1 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed November 29, 2022 have been fully considered but they are not fully persuasive.
Applicant’s arguments and amendments have overcome the 101 and 112(b) rejections.
However, applicant’s arguments are not persuasive over the prior art rejections because applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant only argues that the cited primary reference Lund does not teach the claimed limitations without specifically pointing out which claimed limitations are not taught or suggested by the prior art of record. Lund was directed to a process of forming packaging material based on the weather forecast of the located the package is to be delivered and that the package was formed by 3D printing. Therefore, Lund was directed toward determining the optimal material for a 3D printed package.

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund et al (U.S. Patent # 10,169,735).
In the case of claim 1, Lund teaches a process for delivering an item using an unmanned autonomous vehicle (UAV) which comprised a step of selecting UAV-compliant packaging wherein the process was implemented by a processor (Abstract and Column 6 Lines 40-45). The process of Lund comprised a step/block 112 of determining order parameters which included deriving a delivery window of shipping the package from a delivery provider in the form of details regarding time and place of delivery and travel considerations which included deriving expected package outdoor exposure and exposure duration at the delivery destination as well as current and predicted weather forecasts at the delivery location (Column 5 Lines 1-36, Column 7 Lines 9-24 and 48-65 and Figure 1). Lund further teaches a step/block 130 of having generated an optimal material recommendation based on scoring packaging material suitability in the form of determined packaging parameters which were derived from the determined order parameters (Column 7 Line 66 through Column 8 Line 14, Column 9 Lines 2-30 and Figure 1). Furthermore, Lund teaches that the packaging was formed by 3D printing (Column 2 Lines 10-15) and therefore Lund teaches having transmitted the optimal material recommendations to a 3D printer for printing the package.
As for claims 2 and 3, Lund teaches that the order parameters included timing of delivery, when the delivery is expected, travel time and wait time (Column 5 Lines 2-32).
As for claim 7, Lund teaches having used mobile devices including smartphones and smartwatches to retrieve the relevant information (Column 5 Lines 37-54).
As for claim 8, Lund teaches colleting the recipients electronic schedule information in the form of details regarding time and place of delivery included in an electronic order (Column 7 Lines 9-24).
As for claim 9, Lund teaches computing a confidence level of information related to the delivery by determining if the mission to delivery the item is ready or not (Column 10 Lines 51-62).
As for claim 10, as was discussed previously, Lund teaches that the selection of packaging material was automatically selected by the processor.
As for claim 11, Lund teaches having generated an aggregate order parameter for multiple orders going to the same or different locations (Column 7 Line 66 through Column 8 Line 14).
In the case of claims 12 and 20, Lund teaches a computer system comprised of one or more processors, one or more computer readable memories and one or more computer-readable tangible storage media wherein a program which executes the process of claim 1 was stored on the tangible storage media (Column 17 Line 49 through Column 18 Line 33).
As for claims 13, 14, 18 and 19, they are rejected for the same reasons discussed previously in the rejection of claims 2, 3, 7 and 8, respectively.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al as applied to claims 1 and 12 above, and further in view of Khadloya et al (U.S. Patent Publication No. 2019/0303684).
	The teachings of Lund as it applies to claims 1 and 12 have been discussed previously and are incorporated herein.
	Though Lund teaches having derived outdoor exposure information Lund does not teach that this information was derived using convolutional neural network visual image classification techniques, visual delivery confirmation corpus and street view mapping, or using an internet of things (IoT) security camera.
	Khadloya teaches a method for parcel delivery notification (Abstract) wherein an outdoor environment is monitored using security cameras during a delivery event (Pages 1-2 Paragraph 0012-0013). Khadloya teaches having used convolution neural networks to visually confirm the delivery of the parcel/package at a specific location as well as the dwell/wait time at that location (Page 8 Paragraphs 0099-0101 and Page 14 Paragraph 0158).
	Based on the teachings of Khadloya, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used Khadloya’s outdoor area monitoring method in the process of Lund to derive the delivery area’s exposure conditions and duration because Khadloya taught a known monitoring process in the art for deriving information regarding a parcel/package delivery location.

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712